t c memo united_states tax_court gary b and kathleen mitchell petitioners v commissioner of internal revenue respondent docket no filed date douglas scott maynard and basis j boutris for petitioners michael f steiner and dale a zusi for respondent memorandum findings_of_fact and opinion gerber judge respondent determined income_tax deficiencies for petitioners' and taxable years in the amounts of dollar_figure and dollar_figure respectively respondent also determined additions to tax for negligence in the amounts of dollar_figure for and dollar_figure for after considering agreements and concessions by the parties the remaining issues are whether petitioners are entitled to roll over the gain on the sale of their residence under sec_1034 if entitled to roll over the gain whether any of the improvements made to the new principal_residence qualify for the rollover and whether petitioners are liable for additions to tax for negligence for the and or the taxable_year s findings of fact2 petitioners at the time their petition was filed resided in san jose california petitioners' residence freemont property had not been listed for sale when they were approached by a real_estate broker who presented an attractive offer that petitioners accepted the sale occurred on date the gain realized on the sale of the freemont property was dollar_figure the sale occurred quickly and petitioners who were required to vacate purchased as a transitional measure the model townhouse in a new development while they searched for a permanent replacement residence petitioners were aware that to obtain the rollover of any gain from the sale of the freemont property under sec_1034 they would have to obtain and use replacement all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated the parties’ stipulation of facts and attached exhibits are incorporated by this reference property as their principal_residence by date about months after the sale of the freemont property petitioners located and purchased for dollar_figure a permanent replacement residence fairway residence the fairway residence was an older residence that petitioners intended to improve and modernize the interior of the fairway residence was functional and completely inhabitable from the date of petitioners' purchase the carport outside condition and shrubbery were in a state of disrepair at the time of purchase petitioners did not move into the fairway residence instead they began some improvements including tree removal and limited internal renovations they also hired an architect and made plans for improvements the planned improvements however were changed at least once prior to the commencement of substantial internal renovations of the fairway residence the architectural plans that were used for the renovations were dated date petitioners' adult son matthew was transferred to a job location about miles from his and petitioners' home city matthew sold his home located in the same city as petitioners' residences and while he was in transition between jobs and in the process of establishing his new residence at the new job location petitioners allowed matthew to use the fairway residence matthew's use of the house was for several months during the first half of about the time of matthew's use petitioners installed telephone and cable television service matthew used the fairway residence until late date when he moved to the townhouse and used it until he purchased a new home during date during the spring of petitioners were packing their personal belongings planning their move and arranging for sale of their interim residence townhouse the townhouse and the fairway residence were only a few blocks apart throughout the period concluding on date petitioners moved items into the fairway residence including lamps boxes of clothing furniture and household_items the townhouse was placed on the market without a broker by means of a for sale sign and petitioner wife personally undertook the effort to sell it due in part to the advice of a real_estate developer petitioners left some of their furniture in the townhouse and heated and air- conditioned it during the period it was for sale to improve the chances of sale on date petitioners in order to complete the process of moving into the fairway residence hired movers to handle some heavy items including a gun safe large china closet large boxes of books and other heavy items that they were unable to move themselves as of date petitioners had moved all of their belongings into the fairway residence leaving some of their furniture at the townhouse on date the u s postal service effected petitioners' change_of mailing address from the townhouse to the fairway residence petitioners’ neighbor observed their use of the fairway residence prior to date and believed that petitioners resided there as of the 2-year deadline petitioners had moved all of their personal belongings into the fairway property however the major renovations had not been commenced as of the date deadline in that connection a building permit for kitchen and bathroom additions to the fairway residence was applied for date and granted date construction of the kitchen and bathroom additions was accomplished during the period july through the fall of a building permit for the garage addition to the fairway residence was applied for date and granted date construction of the garage was begun during july and completed during the fall of the county building inspector who inspected the construction at the fairway residence location confirmed that no work was commenced on the garage kitchen or bathroom additions prior to the date granting of the building permits various inspections during date confirmed that the kitchen and bathroom additions were not yet complete as of that month the kitchen and bathroom additions received their final approval on date numerous checks used as payment for the above-described construction were dated on or prior to date but not negotiated and or cashed or deposited by the payee until after date and mostly during july or date many of the checks to pay the construction company were dated and cashed or negotiated during september october and date the following amounts were paid for improvements to the fairway residence that were commenced and completed after date payee fontaine glass moore painting a b plumbing oswaldo de santiago r w construction woodburners atnip co budget electric total amount dollar_figure big_number big_number big_number big_number big_number big_number the person who ultimately purchased the townhouse petitioners' interim residence first viewed the property during date and returned about ten times through the time of purchase during the spring of the purchaser recalled that the townhouse contained furnishings but the closets and cabinets were empty in that the townhouse did not contain clothing food or other personal belongings the purchaser made the decision to purchase the townhouse during date or date the utility usage for the period january through date reflected that the utility consumption at the townhouse exceeded that of the fairway residence during the month of november the utility use at the fairway residence increased and decreased at the townhouse both precipitously and for date use at the fairway residence exceeded that of the townhouse the utility use at the fairway residence even though less in amount than at the townhouse tripled in the may - date period likewise telephone use records for july through date reflect that more calls were made from the townhouse during the predawn and evening hours than at the fairway residence although a relatively large number of daytime calls were made from the fairway residence many of those calls concerned the construction and improvements and could have been made by the construction company ultimate findings_of_fact petitioners used the fairway residence as their principal_residence prior to date a total of dollar_figure for improvements petitioners claimed to be commenced and or completed were not commenced or completed prior to date and do not qualify for rollover of gain under sec_1034 petitioners misrepresented the amount of basis or cost in the new property and were negligent opinion the primary issue here is whether petitioners met the requirements of sec_1034 that section permits the rollover or nonrecognition of gain on the sale of a principal_residence if a new residence is purchased and used by the taxpayer as his principal_residence in this case within years of the sale sec_1034 petitioners contend that they moved in and continuously used the fairway residence as their principal_residence prior to the date deadline respondent relying on utility and telephone usage at the temporary townhouse and the replacement or principal_residence fairway contends that the record does not support petitioners' contentions and proffered testimony sec_1 c i income_tax regs contains the following standard for use of a principal_residence whether or not property is used by the taxpayer as his residence and whether or not property is used by the taxpayer as his principal_residence in the case of a taxpayer using more than one property as a residence depends upon all the facts and circumstances in each case including the good_faith of the taxpayer sec_1 d income_tax regs explains further that if the taxpayer during the period within which the purchase and use of the new residence must be made in order to have any gain on the sale of the old residence not recognized under this section purchases more than one property which is used by him as his principal_residence only the last of such properties shall be considered a new residence petitioners bear the burden of showing their entitlement to the benefits of sec_1034 by proving they have satisfied all of the section's requirements 92_tc_206 citing 290_us_111 and rule a in particular petitioners must show here that they used the fairway residence as their principal_residence in that regard we said in 40_tc_345 affd 326_f2d_760 2d cir the elements of residence are the fact of abode and the intention of remaining and the concept of residence is made up of a combination of acts and intention neither bodily presence alone nor intention alone will suffice to create a residence the phrase used by the taxpayer as his principal_residence means habitual use of the old residence as the principal_residence the antithesis is nonuse of property as the principal_residence citations omitted fn ref omitted see also thomas v commissioner supra petitioners sought to rollover any gain realized on the sale of their freemont property by the purchase of a permanent replacement residence fairway residence within the 2-year period after the unexpected receipt of an offer and the sale of their freemont property petitioners purchased a townhouse as a temporary or interim residence until a permanent replacement_property could be located there is no question that the townhouse then became petitioners’ principal_residence which was used prior to the date deadline under sec_1034 just months after the freemont property sale however petitioners purchased the fairway residence and moved their personal belongings other than some furniture3 into the new residence prior to the 2-year deadline under sec_1034 petitioners also planned to make improvements to the fairway residence but were not able to begin the vast majority of such improvements until after the 2-year period ended some of petitioners' furniture was left in the townhouse to enhance its salability rather than leaving that property empty while petitioners attempted to sell it petitioners changed their mail delivery from the townhouse to the fairway residence established telephone and other utility_services at the fairway residence and their son matthew lived there for a period of time prior to the 2-year deadline petitioners during date caused matthew to move out of the fairway residence so that they could move in matthew had to store some of his furniture and moved to the townhouse which he intermittently used until he purchased his own property during date petitioners intended to and did make fairway both legally and physically their principal_residence prior to the date deadline respondent however has shown by competent evidence that petitioners’ use of the townhouse was substantial for about months following the deadline respondent has shown that the townhouse utility usage was at least five times larger than the fairway residence utility usage during the critical period just following june through date when construction at the fairway residence was completed for example the date utility costs for the townhouse and fairway residence were dollar_figure and dollar_figure respectively petitioners counter that the townhouse property was being intermittently used by matthew and that the air-conditioning was being operated to better facilitate the showing and sale of the townhouse which had been offered for sale since june petitioners further explained that they were attempting to sell the property without a broker and that petitioner wife spent her days at the property using the telephone and doing the family's laundry while she was posted there for the sale of the townhouse petitioners also attempt to explain a pattern of telephone calls reflecting that the townhouse telephone was used more and at the crucial times early and late in the day when a family_member would normally be home by explaining that plans were being made for matthew's wedding matthew was using the phone early and late in the day when he stayed in the townhouse and petitioner wife would use the phone while she was at the townhouse although petitioners' explanations would account for some of the inconsistencies between the utility bills and petitioners’ alleged use of fairway and or townhouse the evidence in this case supports our finding that the townhouse property was being used to an extent greater than has been explained by petitioners petitioners have shown by a preponderance_of_the_evidence that they used fairway as their principal_residence prior to date that evidence includes their testimony and that of their son matthew a business_associate a neighbor a construction workman and the buyer of the townhouse all of whom corroborate petitioners' testimony about their use of the fairway residence as their principal_residence prior to date however a disparity remains between petitioners' explanation and certain of the evidence in the case from our perspective the disparity between respondent's circumstantial evidence and the petitioners' evidence is due to petitioners' attempt to show that the improvements to the fairway residence were begun and or completed prior to date petitioners make this argument in order to rollover additional gain in the amount of dollar_figure in improvements to fairway by contending that they continuously used the fairway residence from date on petitioners counter one of respondent's arguments that the fairway residence was uninhabitable due to the extensive improvements and disruption to the property in an attempt to show that the fairway residence's improvements were begun prior to date petitioners contended that they had moved into the fairway residence and stayed there throughout the period under consideration this contention is apparently to give the appearance that the fairway residence did not need or undergo extensive renovations after date although petitioners had purchased what they intended to be the permanent replacement residence fairway months before the date deadline under sec_1034 the fairway residence was older and in need of extensive internal renovations petitioners were at all times acutely aware of the deadline and attempted to make plans to improve the fairway residence prior to the dollar_figure would represent nearly one-half of a dollar_figure gain realized on the freemont property for which petitioners seek rollover under sec_1034 moving in an architect was hired and the plans were made and revamped however the major renovations were not begun or made before the date deadline confronted with this situation petitioners moved into the fairway residence in late date and used the property in a manner and amount that would satisfy its use as a permanent residence under the statute and then began the more extensive renovations which created the inconvenience and or forced limited use of the fairway residence in that regard the residence’s master bedroom and bathroom were under construction additionally a garage was being constructed adjacent to the residence these renovations created conditions which at very least made the fairway residence less than habitable at the end of date after petitioners had used fairway as their principal_residence they obtained the building permits and the extensive renovation was begun it was after that time they utilized the townhouse to ameliorate the inconvenience caused by the extensive renovations they argued that their use of fairway was continuous in order to show that the renovations were begun before date and that there was no change in the residence's condition or their usage the in connection with that argument petitioners dated numerous checks that were eventually used to pay for renovations date the last day in the 2-year period but did not negotiate them and or the checks were not cashed by the payees until substantially after date most of the june checks were cashed by the construction payees during july and date record however only supports petitioners' argument that fairway was used as their principal_residence prior to the critical date but the improvements were not begun within that same time frame petitioners' attempt to concoct a scenario to be able to defer gain based on the renovations caused their testimony and that of five people they called as witnesses to be incongruous and out of sync with the circumstantial evidence offered by respondent based on the record before us the only logical explanation for the incongruity is one where petitioners established the fairway residence as their principal_residence and then relied on the townhouse to get them through the heavy renovation construction that was commenced after the date deadline respondent cites several cases where the taxpayer only partially complied with the use requirement of sec_1034 for example in bayley v commissioner 35_tc_288 moving a few pieces of furniture was insufficient to satisfy the used as principal_residence requirement in henry v commissioner tcmemo_1982_469 even circumstances beyond the taxpayer's control that kept them from moving into the new residence did not mitigate or obviate the use requirement here petitioners used fairway as their principal_residence and took the necessary legal and physical steps to make fairway their permanent residence the precarious aspect of petitioners’ situation is their ownership of two residences presenting the question as to which should be considered the principal one it was this aspect that allowed respondent to make a presentation showing the potential for petitioner's failure to meet the strict requirement of sec_1034 ultimately however petitioners passed the threshold use test and then proceeded to renovate necessitating their use of the townhouse to allay the inconvenience and difficulties encountered in their renovation we hold that the fairway residence was used as petitioner's principal_residence prior to the 2-year limit on date we also note that petitioners although well aware of the year limitation and even though they purchased what was to be their permanent replacement residence months prior to the year deadline allowed matters to slip to the point where they risked losing the benefit of any rollover whatsoever the timing in this case placed petitioners in a precarious position where they attempted to make it appear that renovations were commenced and or completed when they were not by waiting until the very end of the 2-year period petitioners risked losing any sec_1034 benefit respondent in the event that we decide that petitioners met the threshold test of sec_1034 regarding the fairway residence alternatively argues that petitioners are not entitled to treat dollar_figure of the improvements made to the fairway residence as part of the cost of that residence for purposes of sec_1034 sec_1 b income_tax regs defines the cost of purchasing the new residence as the total of all amounts which are attributable to the acquisition construction reconstruction and improvements constituting capital expenditures unless the reconstruction or improvement to the new residence is commenced within the replacement_period none of the cost may be considered part of the cost of purchasing the new residence see eg sec_1 b c iii income_tax regs the record is replete with evidence that the improvements claimed to have been made by petitioners were not begun prior to date the dates that checks were negotiated and or cashed the dates of building permits and inspections and the testimony of the county building inspector all firmly establish that the garage kitchen and bathroom additions renovations were not commenced until after date and therefore that petitioners’ expenditures_for those projects do not enter into the cost of the new residence eligible for rollover treatment we hold that dollar_figure of the improvements to the fairway residence were commenced after date and do not qualify for sec_1034 treatment see 291_f2d_29 9th cir finally we consider whether petitioners are liable for additions to tax attributable to their negligence for and respondent determined additions to tax for negligence under sec_6653 and b for and sec_6653 for for if any part of the underpayment is due to negligence the addition_to_tax i sec_5 percent of the underpayment plu sec_50 percent of the interest due on the part of the underpayment that is due to negligence in this instance respondent determined that the entire underpayment was due to negligence for if any part of the underpayment is due to negligence the addition_to_tax i sec_5 percent of the underpayment negligence is defined as the lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances 85_tc_934 petitioners bear the burden of proving that additions to tax do not apply rule a 79_tc_846 petitioners claimed on their return that substantial amounts of renovations dollar_figure were part of the cost of the new residence and thus eligible for sec_1034 treatment knowing that those renovations had not been begun prior to the 2-year limit compounding their claim they dated checks to make it appear that the total amount claimed on their tax_return qualified knowing that such dates were not correct accordingly for the taxable_year in which petitioners would have been required to report any gain which was not rolled over they are negligent in addition petitioners did not offer any evidence to show that any portion of any underpayment for was not due to negligence petitioners simply argue that they are entitled to sec_1034 treatment and accordingly are not negligent that argument only addresses the negligence issue for regarding respondent's negligence determination petitioners have failed to carry their burden inasmuch as they did not present any evidence relevant to that determination we hold petitioners liable for additions to tax for negligence for and as determined by respondent to the extent of any underpayment decided for those years to reflect the foregoing and concessions of the parties decision will be entered under rule the income_tax deficiency was based on seven income adjustments and a self-employment_tax adjustment of the seven adjustments respondent appears to have conceded one and the parties settled the others
